JUDGMENT

                              Court of Appeals
                          First District of Texas
                              NO. 01-15-00229-CR

                   IRVIN ALEXANDER FLORES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

          Appeal from County Court at Law No. 2 of Galveston County.
                         (Tr. Ct. No. MD-0348748).

      Appellant, Irvin Alexander Flores, has neither paid nor made arrangements to
pay the fee for preparing the clerk’s record. After being notified that this appeal
was subject to dismissal, appellant did not adequately respond. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed for
want of prosecution.
      It is further ORDERED that this decision be certified below for observance.


Judgment rendered June 4, 2015.
Per curiam opinion delivered by panel consisting of Chief Justice Radack and
Justices Higley and Massengale.   y